

EXHIBIT 10.1








Frontier Oil Corporation
Board of Directors’ Compensation
Effective April 14, 2005






Annual Board Retainer
$30,000
Board Meeting Fee
$ 1,500 per meeting attended
Committee Chair Annual Retainer
Audit/Compensation
$15,000
Committee Chair Annual Retainer
Other Committees
$ 5,000
Committee Meeting Fee
$ 1,500 per meeting attended
Annual Equity Grant (1)
$100,000


 

(1)  
The value of the Annual Equity Grant is expected to be determined by a
compensation consultant to the Compensation Committee of the Board of Directors
using a present value analysis. In addition, other terms of the awards will be
determined at the time of grant.

